DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/23/2021 have been entered. Claims 26-49 remain pending in the application. The amendments overcome the rejection under 35 USC 112(d) set forth in the previous office action mailed on 09/10/2021.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/23/2021, with respect to the rejection(s) of claim(s) 26 and 43 under 35 USC 103 in view of Losordo (US 2014/0194919)/Kusleika (US 2012/0071916) have been fully considered and are persuasive. The device of Losordo/Kusleika discloses a device wherein the first connection member can rotate relative to the second connection member about a longitudinal axis of the device in an infinite range, contrary to the amended claim. Therefore, the rejection of claims 26 and 43 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quinn et al. (US 2007/0162048). With respect to claim 36, the claim does not require a non-infinite rotation range. Therefore, the rejection in view of Losordo/Kusleika still applies. Because dependent claim 42 requires the non-infinite rotation range, an additional rejection is set forth in view of Quinn et al., as necessitated by the amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manipulation member”, “first connection member”, “second connection member”, and “third connection member” in claims 26, 36, and 43 and “intervention member” in claim 43. 
Upon inspection of the specification, equivalent structures corresponding to “manipulation member” are disclosed as being “a combination of wire(s), coil(s), and/or tube(s)” (Paragraph [0031]). Therefore, for the purpose of examination below, any member that is elongate and capable to transferring a force from its proximal end to its distal end will be interpreted as an equivalent to the corresponding structure described in the specification as performing the claimed function.
Upon inspection of the specification, equivalent structures corresponding to “connection member” are disclosed as being “loops of a variety of shapes, such as, for example, circular, oval, 
Upon inspection of the specification, equivalent structures corresponding to “intervention member” are disclosed as being “a frame can comprise a plurality of struts and a plurality of cells forming a mesh” (Paragraph [0036]). Therefore, for the purpose of examination below, any member comprising struts, cells, or a mesh for performing a treatment/intervention will be interpreted as an equivalent to the corresponding structure described in the specification as performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Losordo et al. (US 2014/0194919) in view of Kusleika et al. (US 2012/0071916).
Regarding claim 36, Losordo et al. discloses a medical device (100, FIG 1, paragraph [0116]) for removal of an occlusive thrombus from a blood vessel (Paragraphs [0162-0166]), the device comprising: an elongate manipulation member (104, FIGs 1-5, paragraph [0116]); a first connection member (110, FIG 5; attachment portion 110 is interpreted as a connection member because it is capable of attaching two elements) coupled to the elongate manipulation member (FIG 5, paragraphs [0119 and 0122]); an intervention member (102, FIG 1) including an expandable structure configured to transition from a collapsed configuration (FIGs 17-18, paragraphs [0162-0163]) to an expanded configuration (FIG 19, paragraph [0164-0165]), the expandable structure comprising a mesh including a plurality of cells sized to penetrate into and capture thrombus upon expansion to the expanded configuration (Paragraph [0163-0164]; FIG 1 shows the mesh structure and plurality of cells); a second connection member (112, FIG 13; 112 is a part of connection 106 and therefore is interpreted as a connection member) coupled to the intervention member (Paragraphs [0119 and 0130-0133]); and a third connection member (114, FIGs 2-5; 114 is disclosed as a part of connection 106 and is disclosed as a joining member, therefore it is interpreted as a connection member) coupled to the first connection member and the second connection member (Paragraph [0119]).

However, Kusleika et al. teaches a medical device (FIG 5) configured to perform an endovascular therapy (Abstract) comprising an elongate manipulation member (59b, FIG 5, paragraph [0069]) coupled to a first connection member (58b; paragraph [0069] discloses 59b is a retaining element in the form of an annular projection which limits relative motion between components of the device by forming a physical stop. Therefore, the element is interpreted as a connection member), an intervention member (50, FIG 5, paragraph [0069]) coupled to a second connection member (55 is a retaining element which limits relative motion between components of the device by forming a physical stop. Therefore, the element is interpreted as a connection member) and a third connection member (59a is a tubular member with retaining stops for constraining 59b to filter 50. Therefore, the element is interpreted as a connection member) coupled to the first connection member and the second connection member (FIG 5, paragraph [0069]) such that the first connection member can rotate relative to the second connection member about a longitudinal axis of the device without deformation of at least one of the first connection member, the second connection member, or the third connection member (58b, 59a, and 55 are connected in such a way that 58b can rotate relative to 55 around a longitudinal axis of the device without deformation of any of the connection members), and wherein at least one of the first connection member, the second connection member, or the third connection member comprises a rigid material (Third connection member 59a is a hollow tubular guidewire. Paragraph [0005 discloses “As used herein the term guidewire means either a traditional guidewire or other elongate member or hollow tube that is used in delivering the distal protection device” i.e. guidewire 59a. Paragraph [0055] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection between the first, second, and third connection members of Losordo et al. with the slidable and rotatable connection, as taught by Kusleika et al., for the purpose of achieving the predictable result of substantially permanently connecting the elongate manipulation member to the intervention member, with the additional benefit of allowing for rotation between the elongate manipulation member and the intervention member such that motion of the manipulation member can be independent of the intervention member so the physician can avoid dislodging or disrupting the intervention member by excessive movement of the manipulation member carrying the device during a vascular procedure (Kusleika: Paragraphs [0010, 0031, 0047]). KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 37, Losordo et al./ Kusleika disclose the invention substantially as claimed, as set forth above for claim 36. The device as modified further discloses the third connection member is substantially permanently interlinked with the first connection member, the second connection member, or the first and second connection members (Via the retaining elements of the first, second, and third connection member, the members are substantially permanently interlinked and are not configured to separate during normal use without damage to the device).
Regarding claim 38, Losordo et al./ Kusleika disclose the invention substantially as claimed, as set forth above for claim 36. The device as modified further discloses the third connection member 
	The device as modified is silent regarding the first connection member and second connection member each comprising a rigid material.
However, Kusleika teaches other retaiing elements of the device such as annular shaped slidable elements can comprise a rigid material (Paragraph [0057] discloses the slider may comprise any stiff material such as metal or polymer). Furthermore, the first connection member (58b) is a retaining element annularly disposed within a guidewire and the second connection member (55) is a fixed retaining element, both of which are configured to abut other elements without deforming. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second connection members to each comprise a rigid material, for the purpose of having the structural integrity to withstand an abutting force without flexing. The modification of the material to be rigid would have resulted in the predictable result of providing connection members with an appropriate strength to substantially permanently interlink the manipulation member with to the intervention member. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 39, Losordo et al./ Kusleika disclose the invention substantially as claimed, as set forth above for claim 36. The device as modified further discloses the first connection member is 
Regarding claim 40, Losordo et al./ Kusleika disclose the invention substantially as claimed, as set forth above for claim 39. The device as modified further discloses the second connection member is integrally formed as a portion of the intervention member (55 is integrally connected to and formed as a part of 52 of the intervention member).
Regarding claim 41, Losordo et al./ Kusleika disclose the invention substantially as claimed, as set forth above for claim 36. Losordo et al. further discloses the elongate manipulation member (104) extends through microcatheter (108) from outside the patent to the target site (Paragraphs [0161-0162]).
However, Losordo et al. does not expressly disclose the elongate manipulation member having a length of at least 100 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the elongate manipulation member of Losordo et al. to have a length of at least 100 centimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Losordo et al. would not operate differently with the claimed manipulation member length and since length of the manipulation member must be long enough to extend from outside of the body to the target treatment area within the vasculature, the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the 

Claims 26, 27, 29, 30, 32-37, 39-42, and 46-48 are rejected under 35 U.S.C. 103 as being obvious over Quinn et al. (US 2007/0162048).
Regarding claim 26, Quinn et al. discloses a medical device (FIGs 10-14, paragraphs [0073-0077]) configured to perform an endovascular therapy (Abstract), the device comprising: an elongate manipulation member (590, 590’, FIGs 11-14, paragraph [0075-0076]); a first connection member (snare, grasper, hook, or loop at the distal end of 590, paragraph [0075]; this element is interpreted as a connection member because it is capable of attaching two elements i.e. the elongate manipulation member to the implant 526, FIG 13) coupled to a distal end portion of the elongate manipulation member (FIGs 12-13); an intervention member (526) comprising a plurality of struts (FIGs 10-14 show the struts of 526) defining a plurality of closed cells (FIG 4 shows mesh 48 attached to struts of frame 46, paragraph [0055]. The mesh is interpreted as a plurality of closed cells. Implant 526 of FIGs 10-14 is shown to have the same frame and mesh construction, and therefore is interpreted as having a plurality of closed cells); and a third connection member (572) coupled to the first connection member (FIG 13 shows 572 is coupled to the first connection member and to the implant 526).
Quinn et al. is silent regarding a second connection member coupled to the intervention member and the third connection member being coupled to the second connection member such that the first connection member can rotate relative to the second connection member about a longitudinal axis of the device within a non-infinite range without deformation of at least one of the first connection member, the second connection member, or the third connection member, and wherein the third connection member comprises a rigid material.
However, Quinn et al. teaches in the alternative embodiment of FIG 8, an intervention member (326) coupled to a second connection member (368, paragraphs [0069-0070]) which is further coupled 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Quinn et al. such that the third connection member is attached to the intervention member using the second connection member taught by the embodiment of FIG 8, for the purpose of achieving the predictable result of connecting the elongate manipulation member to the intervention member by substituting one connection means for another. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). It further would have been obvious to select a rigid material for the third connection member, as taught by the alternative embodiment, for the purpose of having the desired structural properties of providing a connection between the manipulation member and intervention member that does not break during normal use. In the device as modified, the first connection member can rotate relative to the second connection member about a longitudinal axis of the device within a non-infinite range without deformation of at least one of the first connection member, the second connection member, or the third connection member because, in at least the configuration shown in FIG 13, the first and second connection members can rotate about the longitudinal axis of the device to some degree. This rotation range is non-infinite because after a certain amount of twisting of the manipulation member relative to the intervention member, some component would deform under the rotational force.
Regarding claim 27, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. The device a modified further discloses the third connection member is substantially permanently interlinked with the first connection member, the second connection member, or the first and second connection members (FIG 8 shows the connection between 368 and 372 is such that the 
Regarding claim 29, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. Quinn et al. further discloses the elongate manipulation member comprises the first connection member such that the elongate manipulation member and the first connection member share a continuous surface (FIGs 12-13 shows that 590/590’ and the respective snares or loops share a continuous surface at the distal end of 590/590’).
Regarding claim 30, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses the intervention member comprises the second connection member such that the intervention member and the second connection member share a continuous surface (FIG 8 shows that 354 of the intervention member and 368 share a continuous surface).
Regarding claim 32, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses the third connection member has a different shape than that of the first connection member or the second connection member (FIG 8, 372 is a circular shape with extending segment 374, different than the pin shape of 368 and the tear drop shape of the first connection member).
Regarding claim 33, Quinn et al. disclose sthe invention substantially as claimed, as set forth above for claim 26. Quinn et al. further discloses the elongate manipulation member extends through a sheath (586) from outside the patent to the target site through the femoral artery (Paragraphs [0074-0075]).
However, Quinn et al. does not expressly disclose the elongate manipulation member having a length of at least 100 centimeters.

Regarding claim 34, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses the first connection member can rotate relative to the second connection member within the non-infinite rotation range without plastic deformation of at least one of the first connection member or the second connection member (In the device as modified, the first connection member and the second connection member can rotate relative to one another around a longitudinal axis of the device within a least some rotational range without plastic deformation).
Regarding claim 35, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses the non-infinite rotation range is at least 180 degrees, and wherein the first connection member can rotate relative to the second connection member within the non-infinite rotation range with neither resistance nor restriction within the medical 
Regarding claim 36,  Quinn et al. discloses a medical device (FIGs 10-14, paragraphs [0073-0077]) for removal of an occlusive thrombus from a blood vessel (The device is positioned within a blood vessel and it at least configured to remove a thrombus attached to the device), the device comprising: an elongate manipulation member (590, 590’, FIGs 11-14, paragraph [0075-0076]); a first connection member (snare, grasper, hook, or loop at the distal end of 590, paragraph [0075]; this element is interpreted as a connection member because it is capable of attaching two elements i.e. the elongate manipulation member to the implant 526, FIG 13) coupled the elongate manipulation member (FIGs 12-13); an intervention member (526) including an expandable structure configured to transition from a collapsed configuration (14) to an expanded configuration (FIGs 10-13), the expandable structure comprising a mesh including a  plurality of cells (FIG 4 shows mesh 48 attached to struts of frame 46, paragraph [0055]. The mesh is interpreted as a plurality of closed cells. Implant 526 of FIGs 10-14 is shown to have the same frame and mesh construction, and therefore is interpreted as having a plurality of closed) sized to penetrate into and capture thrombus upon expansion to the expanded configuration (The openings of the mesh are sized such that they are at least capable of capturing thrombus material of some size); and a third connection member (572) coupled to the first connection member (FIG 13 shows 572 is coupled to the first connection member and to the implant 526).
Quinn et al. is silent regarding a second connection member coupled to the intervention member and the third connection member being coupled to the second connection member such that the first connection member can rotate relative to the second connection member about a longitudinal axis of the device without deformation of at least one of the first connection member, the second 
However, Quinn et al. teaches in the alternative embodiment of FIG 8, an intervention member (326) coupled to a second connection member (368, paragraphs [0069-0070]) which is further coupled to a third connection member (372, substantially equivalent to 572 of the present embodiment). Further, Quinn et al. teaches that the retrieval portion (i.e. loop 372/572) can be made from metal, stainless steel, gold, platinum, tungsten, or Nitinol (Paragraph [0067]). Each of these materials is interpreted as a rigid material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Quinn et al. such that the third connection member is attached to the intervention member using the second connection member taught by the embodiment of FIG 8, for the purpose of achieving the predictable result of connecting the elongate manipulation member to the intervention member by substituting one connection means for another. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). It further would have been obvious to select a rigid material for the third connection member, as taught by the alternative embodiment, for the purpose of having the desired structural properties of providing a connection between the manipulation member and intervention member that does not break during normal use. In the device as modified, the first connection member can rotate relative to the second connection member about a longitudinal axis of the device without deformation of at least one of the first connection member, the second connection member, or the third connection member because, in at least the configuration shown in FIG 13, the first and second connection members can rotate about the longitudinal axis of the device to some degree. 
Regarding claim 37, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 36. The device as modified further discloses the third connection member is substantially permanently interlinked with the first connection member, the second connection 
Regarding claim 39, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 36. The device as modified further discloses the first connection member is integrally formed as a portion of the elongate manipulation member (FIGs 12-13 shows that 590/590’ and the respective snares or loops are integrally connected to one another and do not become detached during normal use of the device).
Regarding claim 40, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 39. The device as modified further discloses the second connection member is integrally formed as a portion of the intervention member (FIG 8, 368 is integrally connected to and formed as a part of 354 of the intervention member).
Regarding claim 41, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 36. Quinn et al. further discloses the elongate manipulation member extends through a sheath (586) from outside the patent to the target site through the femoral artery (Paragraphs [0074-0075]).
However, Quinn et al. does not expressly disclose the elongate manipulation member having a length of at least 100 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the elongate manipulation member of Quinn et al. to have a length of at least 100 centimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 
Regarding claim 42, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 36. The device as modified further discloses the first connection member can rotate relative to the second connection member about the longitudinal axis of the device within a non-infinite rotation range without plastic deformation of at least one of the first connection member or the second connection member (In the device as modified, the first connection member and the second connection member can rotate relative to one another around a longitudinal axis of the device within a least some rotational range without plastic deformation. This rotation range is non-infinite because after a certain amount of twisting of the manipulation member relative to the intervention member, some component would deform under the rotational force.).
Regarding claims 46 and 48, Quinn et al. disclose the invention substantially as claimed, as set forth above for claims 26 and 36 respectively. 
Quinn et al. fails to disclose the non-infinite rotation range being no more than 1080 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device to be capable of rotation without deformation of the connection members within a range up to but no more than 1080 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 
Regarding claim 47, Quinn et al. discloses the invention substantially as claimed, as set forth above for claim 26. The device as modified further discloses the first connection member is positioned proximally of the third connection member which is positioned proximally of the second connection member (FIG 13 shows the order from distal end to proximal end is second connection member, third connection member, and first connection member).
Allowable Subject Matter
Claims 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 43-45 and 49 are allowable over the prior art because Quinn et al. fails to disclose a method including expanding the intervention member into a thrombus. Further, Losordo/Kusleika fails to teach rotation about a longitudinal axis of the device within a non-infinite rotation range.Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771